Title: To John Adams from Arthur Lee, 30 May 1786
From: Lee, Arthur
To: Adams, John


     
      My dear Sir
      Newyork May 30th. 1786
     
     My Nephew Thos. Lee Shippen wishes to be recommended to your patronage; & I am satisfyd he cannot be under better protection. I therefore entreat you to let him find favor in your sight, & that you will have the goodness to assist him with your advice, in the conduct of his legal Studies which he purposes to finish at the Temple.
     Our finances are unhappily at as low an ebb, as they who think riches are a curse can possibly wish. And if Mr. Whitfield was right

in his opinion that poverty leads to heaven, thither we shall assuredly go; for no people can be poorer. Commerce is almost prostrate— Money scarce & demands pressing. This has driven most of the States to the fatal resource of issuing paper-money. Virginia & Massachusetts still resist the infection. The misfortune is that the continental & state Securities already deluge the States with paper, & prevent the only real remedy for our distresses—industry & frugality. To acquire depretiating paper is a poor incentive to Industry, & extravagance has been the invariable concomitant of a profusion of paper-money. We are however young & vigorous, with good sense & good stamina; these are what support my hopes, in a situation otherwise inconsolable.
     Please to remember me to Mrs. Adams & your Daughter & beleive me to be, with very great esteem / Dear Sir / Yr. most Obedt. Servt.
     
      Arthur Lee
     
    